     Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 1 of 10




          IN THE UNITED STATES DISTRICT COURT FOR THE
            DISTRICT OF MARYLAND DIVISION, SOUTHERN
                            DIVISION




HICHAM ELKHARROUBI Et al.                   Civil Action No.: 8:17-cv-02169- TDC

               Plaintiffs,

SIX FLAGS AMERICA LP et al.                 MEMORANDUM OF POINTS AND
                                            AUTHORITIES IN SUPPORT OF
             Defendants,                    MOTION TO MODIFY
                                            SCHEDULING ORDER AND TO
                                            FILE THIRD AMENDED
                                            COMPLAINT; DECLARATION OF
                                            JONATHAN C. CAPP; PROPOSED
                                            THIRD AMENDED COMPLAINT




  IN MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
   MOTION TO MODIFY SCHEDULING ORDER AND TO FILE THIRD
                  AMENDED COMPLAINT


                                        I
                               INTRODUCTION
    This is a case where Plaintiff Hicham Elkharroubi (‘Hicham’) was injured in


                                        1
       Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 2 of 10



‘fractions of a second’ when being dispatched from the trap door or drop gate on the
Bonzai Pipelines ride (‘the ride’) operated by Defendant Six Flags America LP ( ‘Six
Flags’) at their aquatic park in Bowie, Maryland. The ride was manufactured and
supplied by defendant Splashtacular Inc. ( ‘Splashtacular’) whose successor in interest
appears to be defendant AZS Industries LLC (‘AZS’).
       Plaintiff Hicham initially believed that he struck the trap door because he was
incorrectly positioned thereupon. Discovery and especially the conclusions of Plaintiffs’
biomechanics expert, who conducted a site inspection on July 18, 2018 have now led
Plaintiff to believe that he was injured due to the trap door malfunctioning due to a lack
of maintenance. It is clear from discovery that Six Flags failed to properly maintain the
trap door’s mechanical mechanism. Furthermore, it appears that the manufacturer
Splashtacular failed in its duty to provide proper instructions as to maintenance when it
sold the product to Six Flags in 2012. Thus it supplied a defective product and was
negligent too.
Even though we believe that these matters are already adequately covered and included
and thus plead in the context of a personal injury case, out of an abundance of caution
and to avoid an allegation to the contrary closer to trial, we hereby move to amend the
complaint.
We have attached a version of the proposed Third Amended Complaint (TAC) to this
motion as well as provided a red lined version of the TAC as Exhibit A to the declaration
of Jonathan Capp.
Pursuant to LR. 103.6 (d) Plaintiffs have provided a copy of the proposed TAC to
opposing counsel but have not received their consent to this being filed and do not
envision receiving such consent.


                                             II
                 THE FACTS AND CURRENT PROCEDURAL STANCE

A. THE FACTS OF THE UNDERLYING MATTER


                                             2
        Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 3 of 10



       Plaintiff HICHAM ELKHARROUBI (Hicham) is a citizen and resident of the
country of Morocco where he lives with his co-plaintiff spouse Lamya. He is currently 41
years old. Declaration of Hicham Elkharroubi Ct. Dkt 20-1( Hicham. dec. ¶ 2) In the
summer of 2015 plaintiffs traveled to the United States on vacation for around 18 days.
X Flags ( Id. ¶ 3) On August 12, 2015 they visited the Hurricane Harbor amusement park
operated by defendant Six Flags America LP in Maryland. At the park he rode the
Bonzai Pipelines waterslide attraction and which had been manufactured and sold to
Defendant Six Flags by the predecessor in interest of Defendant AZS, one Splashtacular,
Inc. The Bonzai pipelines attraction is a ride whereupon the riders are placed on a trap
door or drop-door in a launch capsule. Once the trap door/drop door is opened the rider is
hurled down a slide with a six-story drop and then follows multiple rapid turns before
dropping down to the splash pool.) Hicham ascended the steps to the part of the attraction
where riders enter individual capsules, stand on a trap door before being released, and
then fall thru a tube into a type of landing pool. This was the first and only time he rode
this attraction. When he entered the capsule there was only one member of staff present
in the vicinity of the capsules. Nobody instructed him at all as to how to enter and
position himself in the capsule. He does not remember seeing any visual or written
instructions as to how he should position myself in the capsule. ( Hicham.dec ¶¶6-7)
       To the best of his recollection he positioned himself in the capsule by placing his
back against the back of the capsule and with his feet together more towards the middle
of the trap door. All of a sudden the trap door was activated and opened. As he fell he
hit his left knee against a hard surface. ( Id. ¶¶ 7-8) The first aid team arrived and his
right knee and leg was bandaged and he was supplied with a wheel chair and crutches to
enable him to walk. Prior to this incident he was perfectly healthy and had no problems
with his knees and legs.     On August 15, 2015 he attended the Emergency Department
at the New York Presbyterian Hospital in Manhattan. He was examined and x-rayed by
the attending doctors and was diagnosed with a left tibial fracture, prescribed painkillers,




                                               3
         Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 4 of 10



and advised to undergo surgery.       ( Id. ¶¶ 10-11) On August 17, 20151 Plaintiffs flew
back to Morocco and Hicham was operated on in Morocco on August 19, 2015. Metal
plates were installed during the surgery. The metal plates installed in his leg and knee are
still in there and he is still suffering as a result of the accident at the Hurricane Harbor
waterpark. ( Id. ¶ 12) He initially believed that he struck the trap door since he was
wrongly positioned. Having had the benefit of the opinion of his bio-mechanical and
mechanical expert, Dr. Andres Calderon, which he received in early October 2018,
Plaintiff now contends that the trap door struck him since it malfunctioned due to a lack
of maintenance. Declaration of Jonathan Capp dated October 31, 2018 ( Capp.dec.[2] ¶
15)
The incident happened in fractions of a second when Plaintiff was in a state of shock. He
is also not an expert in biomechanics or engineering. (id. ¶ 17 and ex. E thereto).


B. THE PROCEDURAL STANCE
         Plaintiffs filed their initial complaint in this matter ( Ct. Dkt. 1) (Complaint) on
August 1, 2017. As a result of the letter motion filed by counsel on 8/17/17 for AZS (
Doc. 6) and the subsequent order of 9/25/17 (Doc. 14) based on an agreement entered
into the parties, the original compliant was amended and thus the First Amended
complaint and SAC spelt out in detail the failure to warn as it related to signage, and as
to how the rider should be told where to position himself.
    The second amended complaint (SAC) essentially added Splashtacular as a defendant
once Plaintiff became aware of their identity. The (SAC) ( Doc. 26) contains counts for
product labiality and negligence against the manufacturers AZS Industries LLC and
Splastacular LLC and also a count for negligence against Six Flags. The product liability
allegations allege, inter alia, that the manufacturer did not provide adequate warnings, to
include warning mechanisms, to the rider ( i.e. Hicham) and the operator of the ride not
to operate the ride when it was unsafe to do so and a further warning that any unsafe

1
  The declaration contains a typo- namely 2017. He returned to Morocco and was operated on
there in August 2015.

                                                4
       Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 5 of 10



positioning in the ride when it was not safe could result in serious injury. (See SAC ¶¶
29-35) The SAC also alleges that ‘ Plaintiff Hicham trusted Defendants and their
respective employees and agents to follow all safety precautions.’ (id.¶ 22),
       The allegations of negligence against Six Flags and contained in Count 1 of the
SAC are far broader than a mere failure to incorporate warning mechanisms or signage in
the ride. See SAC ¶¶ 46-48. Six Flags was under an obligation to follow all safety
procedure and not those just relating to warnings and signage. (id. ¶22)
       The SAC alleges that not only the ride attendants failed but also other employees,
and obviously inferring maintenance and safety employees. (id. ¶ 48) The SAC alleges
that Six Flags failed to ensure that its employees and ride attendants failed to adhere to
safe and proper practices, and inter alia, failed to correct, remedy, repair and/or eliminate
a dangerous condition upon the ride. (Id. ¶ 48 (e) - (g) ); and that Six Flags failed to
follow its own rules and standards for the safe operation of the ride. (id. ¶ 48 (n))
The SAC also alleges a count of negligence against Splashtacular and AZS for supplying
a product ‘..which contained no or any adequate warning as to use,..’ (id. ¶ 57)
       Plaintiffs also plead the maxim of ‘res ipsa loquitur’ (id. ¶36) i.e. that the facts
speak for themselves that there has been negligence in absence of knowing the precise
cause at the time.
       On June 14, 2018 Plaintiff Hicham Elkharroubi propounded his first set of
interrogatories and his first set of requests for production of documents to Defendant Six-
Flags. On July 16, 2018 Six-Flags emailed their discovery responses to Plaintiffs. Six-
Flags refused to provide any documents relating to the maintenance of the ride and a
discovery dispute ensued culminating in Plaintiffs filing a motion for discovery sanctions.
(Doc.36)
When Six-Flags was eventually deposed on October 3, 2018 thru a FRCP 30 (6) (b)
deposition Six-Flags effectively admitted that they had no maintenance documents
relating to the time at and before the accident (August 2015) and that in any event wholly
inadequate maintenance was performed. (Capp.dec. [2].¶¶6-7 and Ex. B thereto)
Plaintiff’s liability expert has opined thru his expert report dated October 9. 2018, that the

                                              5
       Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 6 of 10



accident occurred due to wholly inadequate maintenance performed by Six Flags and also
the failure of Splashtacular to provide adequate instructions as to maintenance. (Id. ¶15)
When Splashtacular was deposed in Kansas City on October 16, 2018 their reckless
abandon toward the issue of maintenance if the ride became all the more apparent. (Id. ¶8
and Ex. D thereto) This is compounded by the unethical and obstructive tactics of their
counsel James Liskow ( see brief letter of Jonathan Capp dated October 29, 2018 ( Doc.
42)
In any event, Plaintiffs have diligently pursued discovery despite the intransigence and
obstructive tactics of defendants and now wish to make it all the clearer that improper
maintenance, and the failure to provide proper instructions by the manufacturer, caused
the accident.
Of note is that Plaintiffs received maintenance documents from Six -Flags, albeit
vacuous, as recently as October 29, 2018. (id. ¶ 7)
Prior to conducting the discovery they have been able to complete so far, Plaintiff would
not have been able to particularize these claims as they are now able to. Meeting the
original deadline of July 20, 2018 was thus impossible. (id. ¶ 18)


                                            III
                     LEGAL AUTHORITIES AND ARGUMENT


A. Relating to modifying the scheduling order
“A schedule may be modified upon good cause and with the judge's consent.” [FRCP
16(b)(4)
A formal motion is not even necessary. The court may modify the schedule after
consultation with the attorneys and any unrepresented parties, provided “good cause” is
shown. [Adv. Comm. Notes to 1983 Amendment to FRCP 16(b)]


To establish “good cause,” parties seeking modification of a scheduling order must
generally show that, even with the exercise of due diligence, they cannot meet the order's

                                             6
       Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 7 of 10



timetable. [Johnson v. Mammoth Recreations, Inc. (9th Cir. 1992) 975 F2d 604,
609; Minter v. Prime Equip. Co. (10th Cir. 2006) 451 F3d 1196, 1205, fn. 4; Optivus
Tech., Inc. v. Ion Beam Applications S.A. (Fed. Cir. 2006) 469 F3d 978, 993]


Most courts hold delay alone is not enough to support denial of a motion for leave to
amend. Rather, there must be a showing of “prejudice to the opposing party, bad faith by
the moving party, or futility of amendment.” [Bowles v. Reade (9th Cir. 1999) 198 F3d
752, 758 (emphasis added); see also Mayeaux v. Louisiana Health Service & Indem.
Co. (5th Cir. 2004) 376 F3d 420, 427; Johnson v. Cypress Hill (7th Cir. 2011) 641 F3d
867, 872—“the longer the delay, the greater the presumption against granting leave to
amend” (internal quotes omitted)]


B. Relating to the liberal policy of amending pleadings
Federal policy strongly favors determination of cases on their merits. Therefore, the role
of pleadings is limited, and leave to amend the pleadings is freely given unless the
opposing party makes a showing of undue prejudice, or bad faith or dilatory motive on
the part of the moving party. [Foman v. Davis (1962) 371 US 178, 182, 83 S.Ct. 227,
230;
The circumstances under which Rule 15(a) “permits denial of leave to amend are
limited.” [Ynclan v. Department of Air Force (5th Cir. 1991) 943 F2d 1388, 1391].
Policy favoring leave to amend “a necessary companion to notice pleading and
discovery”]
This policy is to be applied with “extreme liberality.”
“Courts may decline to grant leave to amend only if there is strong evidence of ‘undue
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party
by virtue of allowance of the amendment, [or] futility of amendment, etc.’” [Sonoma
County Ass'n of Retired Employees v. Sonoma County, supra, 708 F3d 1109 at
1117 (brackets in original) (quoting Foman));
The party seeking leave to amend need only establish the reason why amendment is

                                             7
       Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 8 of 10



required (“justice” so requires). The burden is then on the party opposing the motion to
convince the court that “justice” requires denial—i.e., because of undue delay, bad faith,
prejudice, etc.. [Shipner v. Eastern Air Lines, Inc.(11th Cir. 1989) 868 F2d 401, 406-407;
see Clarke v. Upton (ED CA 2010) 703 F.Supp.2d 1037, 1041; Alzheimer's Institute of
America v. Elan Corp. PLC (ND CA 2011) 274 FRD 272, 276]
Unless the applicable statute of limitations provides an even more liberal standard,
amended pleadings “relate back” as to existing parties if the claim or defense asserted in
the amended pleading arises “out of the conduct, transaction or occurrence set out—or
attempted to be set out—in the original pleading.” [FRCP 15(c)(1)(B) (emphasis added)]
The amended complaint must be based on the same operative facts as those set forth or
attempted to be set forth in the original complaint. Here this is the case, namely an injury
caused by an unsafe ride, and particularly the operation of the trap door

C. The rules as to amendment in a personal injury case such as this, where a
Plaintiff could not pinpoint the cause of injury before discovery are extremely
liberal and require that this motion be granted

As stated by the Supreme court stated in Mayle v. Felix (2005) 545 US 644, 656, 125
S.Ct. 2562, 2570; ‘The federal rule makers recognized that personal injury plaintiffs often
cannot pinpoint the precise cause of an injury prior to discovery’….. “…[t]hey therefore
included in the Appendix to the Federal Rules an illustrative form indicating that a
personal injury plaintiff could adequately state a claim for relief simply by alleging that
the defendant negligently operated a certain instrumentality at a particular time and
place.’ Mayle 660, and citing Tiller v. Atlantic Coast Line R. Co., 323 U.S. 574, 580–
581, 65 S.Ct. 421, 89 L.Ed. 465 (1945) where single occurrence was death caused by
railroad's failure to provide its employee with a reasonably safe place to work.

   D. Plaintiffs request that they be permitted to amend their complaint
As can be seen from the redlined proposed fourth amended complaint ( Capp.dec [2].
Ex.A ) in large part Plaintiffs merely seek to clarify and amplify what they have already
clearly alleged and especially with regard to the negligence counts and also with regard to

                                              8
        Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 9 of 10



their ‘res ipsa loquitur’ allegation.
Furthermore, this personal injury matter is precisely the type of fact scenario envisioned
by the Supreme Court in Mayle and Tiller where an injured Plaintiff requires discovery to
fully ascertain the cause of his injury in a generally plead personal injury case. In this
case Plaintiff Hicham required the services of an expert witness who did not even, and
was not able to conduct a site inspection until 2 days before the July 20, 2018 deadline
for any amendment of the pleadings (Capp.dec.[2] ¶ 18) . Injured in fractions of a
second he initially reasonably believed that he was struck by the drop gate due him being
dispatched in the incorrect position. Plaintiff is not a biomechanics expert. (id. ¶ 17 and
deposition testimony found at Ex. E thereto)
Established principles demand that he permitted to amend his complaint in the
circumstances. The highlighted deposition testimony of Six Flags and Splashtacular,
found at Exhibits B and D to the Capp.dec [2] reinforce both the underlying merits of
Plaintiff’s claim and the fact that Plaintiff has not delayed in conducting discovery.
Simply put Plaintiffs have acted in good faith and have not delayed in moving to file the
Third Amended Complaint. In the face of notable obstruction and bad faith tactics they
have diligently conducted discovery and determined that the proposed amendments are
justified. In fact the conduct of defendants illustrates just how much they knew full well
that the lack of maintenance caused the accident. This explains the lengths that have gone
to contest discovery on this issue thus far.
Any unreasonable delay has been entirely occasioned by Defendants failing to produce
documents and refusing to provide witnesses as is described in the declarations of
Jonathan Capp. Defendant Splashtacular still refuses to produce witnesses relating to
maintenance for deposition and persists in proposing deposition dates beyond the
discovery cut off.
Defendants will suffer no undue prejudice if this amendment is permitted. Discovery will
not have to be reopened and any trial date will not have to be extended.
Granting this motion would be in full compliance with the liberal policy regarding
amendments and would ensure that this matter is tried on the merits.

                                               9
      Case 8:17-cv-02169-TJS Document 43-1 Filed 11/01/18 Page 10 of 10



                                         IV
                                     CONCLUSION

      For the foregoing reasons, Plaintiffs request that the Court grant it leave to file the
attached Third Amended Complaint.

Dated: October 31, 2018

Rourke & Rosenberg LLC

     /s/                       __________
 CYNTHIA ROSENBERG ( USDC Bar No. 24876)
 3701 Old Court Road, Suite 6
 Baltimore, Maryland 21208
 Tel 410 484-4757
Fax 410 484-4915
attorneycynthia@gmail.com


Jonathan C. Capp, Esq

     /s/                           __________
 JONATHAN C. CAPP (admitted pro hac vice)
13891 Bassmore Drive
San Diego, CA 92129
 Tel 760 231-6498
Fax 858 435 2510
jcclex@gmail.com




                                             10
